Citation Nr: 0505242	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-31 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran voiced 
disagreement in October 1999.  A statement of the case was 
issued in October 2003.  The veteran perfected his appeal of 
this matter that same month.


FINDINGS OF FACT

1.  Competent medical evidence shows that the veteran is 
diagnosed with nicotine dependence in full remission, which 
began while he was in service.

2.  Competent medical evidence indicates that the veteran has 
chronic obstructive pulmonary disorder (COPD) as a result of 
nicotine dependence.

3.  Competent medical evidence indicates that the veteran has 
a heart arrhythmia that is a complication of his pulmonary 
disease, with no objective medical evidence of congestive 
heart failure or coronary artery disease.


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1997).

2.  COPD is the result of the veteran's service-connected 
nicotine dependence.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).

3.  An arrhythmia is the result of the veteran's service-
connected nicotine dependence.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's specific contentions, it must 
be observed that legislation enacted in 1998 prohibits 
service connection for a disability first manifested after 
service (or after an applicable presumptive period) on the 
basis that it resulted from disease attributable to the use 
of tobacco products by a veteran during service.  38 U.S.C.A. 
§ 1103 (West 2002).  Nevertheless, this statute only applies 
to claims filed after June 9, 1998.  As the instant claim was 
filed in March 1998, this claim must be considered under the 
law that existed prior to June 9, 1998.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated during service. 38 U.S.C.A. § 1110.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that, "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  The disabling condition stemming from 
the service-connected disease or injury is referred to in the 
regulation as a "secondary condition."  Where a claimant 
can establish that a disease or injury resulting in 
disability or death was a direct result of tobacco use during 
service, e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to lung cancer, service connection may be 
established for the lung cancer, without reference to section 
3.310(a).  On the other hand, where the evidence indicates a 
likelihood that a veteran's disabling illness had its origin 
in tobacco use subsequent to service, but the veteran 
developed a nicotine dependence during service which led to 
continued tobacco use after service, the issue then becomes 
whether the illness may be considered secondary to the 
service-incurred nicotine dependence and resulting disability 
or death may be service connected on that basis pursuant to 
section 3.310(a).  See VAOPGCPREC 19-97 (May 13, 1997).

Here, the veteran has indicated that he began smoking while 
in service and referred to cigarettes being included in his 
rations.  He contends that he has developed a heart 
disability and a pulmonary disability as a result his 
nicotine dependence.  An August 2004 VA mental disorders 
examination report contains a diagnosis of nicotine 
dependence in full remission.  The report shows that the 
examiner indicated that the veteran began smoking while in 
service, became nicotine dependent during that time, and did 
not quit until five years before the examination.  As 
competent medical evidence indicates that the veteran's 
nicotine dependence had its onset in service, service 
connection is warranted for nicotine dependence.

A February 2000 private medical statement indicates that the 
veteran had COPD that may in part be related to the veteran's 
in-service smoking.  A December 2001 handwritten note on a 
prescription pad indicated that the veteran suffered from 
COPD due to many years of smoking, which began in service.  
An August 2004 VA respiratory examination report reflects 
that the veteran had moderate COPD that the examiner 
indicated more likely than not was related to his prior 
history of tobacco use.  As the evidence shows that the 
veteran's nicotine dependence had its onset in service and it 
is as likely as not that he has COPD as a result of tobacco 
use, the Board must conclude that the evidence rises to at 
least to the level of equipoise that the veteran's 
respiratory disorder is the result of his service-connected 
nicotine dependence.  As such, with resolution of every 
reasonable doubt in the veteran's favor, secondary service 
connection is warranted for COPD.

Furthermore, an October 1999 private medical statement 
indicates the veteran's history of tobacco abuse and a family 
history of coronary artery disease were his risk factors for 
coronary artery disease.  The private physician stated that 
there was a likelihood that if the veteran picked up smoking 
while in service that this would have contributed partially 
to his condition.  An August 2004 VA heart examination shows 
that it was as likely as not the that the veteran had an 
arrhythmia that was a complication of his pulmonary disease.  
The examination report indicates there was no evidence of 
congestive heart failure or coronary artery disease.

As a practical matter, the veteran's COPD is considered a 
part of the original condition (nicotine dependence).  See 
38 C.F.R. § 3.310(a).  As the evidence is in equipoise that 
the veteran's has arrhythmia as a complication of his 
pulmonary disease, and as a consequence a complication of the 
original condition of nicotine dependence, secondary service 
connection is also warranted for arrhythmia. 

Finally, the Board finds that the file shows that through 
correspondence, the rating decision, the statement of the 
case, and the supplemental the statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Pertinent identified medical 
records have been associated with his claims folder.  As the 
issues on appeal, or entitlement to service connection, have 
been fully resolved in the veteran's favor, the veteran has 
not been prejudiced by any due process concerns that may not 
be completed.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for nicotine dependence, COPD, and 
arrhythmia is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


